[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             APR 27, 2006
                              No. 05-10599                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                 D. C. Docket No. 04-00067-CR-T-26-MAP

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

LEE CURTIS ROBINSON,
a.k.a. Fat,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (April 27, 2006)

Before DUBINA, CARNES and HULL, Circuit Judges.

PER CURIAM:

     Todd Hudson Seiden, counsel for Lee Curtis Robinson, has moved to
withdraw from further representation of Williams, because, in his opinion, the

appeal is without merit. Counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Independent review of the

entire record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Robinson’s

conviction and sentence are AFFIRMED.




                                           2